Citation Nr: 9920119	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-41 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2. Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the left forearm, involving 
Muscle Groups VII, VIII, and IX, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1993 rating decision, 
in which the RO service connected the veteran for PTSD, 
awarding a 10 percent disability rating.  The RO also denied 
an increased rating for residuals of a SFW of the left 
forearm, then evaluated as a noncompensable disability.  With 
respect to PTSD, the veteran filed an NOD in August 1993, and 
an SOC was issued by the RO that same month.  The veteran 
filed a substantive appeal in October 1993.  In a September 
1994 rating decision, the RO increased the veteran's 
disability rating for PTSD to 50 percent, with an effective 
date from February 1993.  

With respect to residuals of a SFW of the left forearm, the 
veteran filed an NOD in October 1993, and a supplemental 
statement of the case (SSOC) was issued in November 1993.  A 
VA Form 646 (Statement of Accredited Representation in Appeal 
Case) was filed in February 1994, which the Board accepts as 
the veteran's substantive appeal.  Subsequently, in March 
1999, the RO increased the veteran's disability rating for 
residuals of a SFW of the left forearm to 10 percent, with an 
effective date from February 1993.  

Supplemental SOCs were issued in December 1994 and March 1999 
as to the issues on appeal.  Therein, the RO reconsidered 
both claims under previous and revised rating criteria.  The 
evaluations described above were retained; the RO stated that 
the "old" criteria were to the veteran's benefit in both 
instances.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon VA examination in August 1997, the veteran was noted 
to suffer from chronic, severe, PTSD, with a global 
assessment of functioning (GAF) score of 48.  

3. Applying the rating criteria in effect prior to November 
7, 1996, the Board finds that there is an approximate 
balance of positive and negative evidence as to whether 
the veteran's ability to establish and maintain effective 
or favorable relationships with people is severely 
impaired, and whether there is severe impairment in his 
ability to obtain or retain employment, from the time of 
the VA examination on August 29, 1997.  

4. The veteran sustained a SFW to the left forearm in 
Vietnam, involving Muscle Groups VII, VIII, and IX.  

5. Upon VA examination in August 1997, the veteran complained 
of cramping in his fingers when he attempted to type or do 
other heavy, difficult work, as well as increased pain of 
his left forearm during flare-ups; on clinical evaluation 
there was no evidence of weakened movement or 
incoordination, but evidence of fatigability.  

6. The veteran's residuals of a SFW of the left forearm, 
Muscle Groups VII, VIII, and IX, are productive of no more 
than moderate impairment.  


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the veteran, the 
criteria for an evaluation of 70 percent for PTSD are met, 
under the schedular provisions in effect prior to November 
7, 1996, effective from August 29, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.132, Diagnostic Code 9411 (1996).  

2. The schedular criteria for an increased rating for 
residuals of a SFW of the left forearm, involving Muscle 
Groups VII, VIII, and IX, are not met.  38 U.S.C.A. §§ 
1155, 5107, (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 
5307, 5308, and 5309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was treated for multiple shell fragment wounds, with 
injuries to his liver, stomach, kidney, and chest, following 
combat action in Vietnam in June 1968.  Service connection is 
in effect for the residuals of those various combat wounds.  
This decision will discuss only the left forearm, which is 
the sole physical disability currently on appeal.

The service medical records do not note treatment for a shell 
fragment wound to the left forearm.  Following his release 
from service, the veteran underwent a VA medical examination 
in December 1969.  He reported that he is right-handed.  As 
pertinent to the present appeal, the examiner noted a 3/4-inch 
scar on the middle third of the veteran's left forearm, along 
the medial aspect.  The scar was noted as non-tender, and not 
fixed to the underlying structures.  There was full range of 
motion of the left shoulder, elbow, wrist, and fingers of the 
left hand.  No radiographic study of the left arm was 
undertaken.  

In a February 1970 rating decision, the veteran was service 
connected for residuals of a SFW of the left forearm.  The 
disability was determined to be noncompensable.  

In February 1993, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which he filed 
a claim for PTSD.  In his statement, the veteran recounted 
his combat experiences in Vietnam, and his recurrent problems 
with nightmares, flashbacks, survivor's guilt, and 
hypervigilance.  He also reported having problems with 
employment.  

In April 1993, the RO received a statement from Eugene 
Siegel, D.O., dated that same month.  Dr. Siegel noted that 
the veteran had emotional as well as sleeping problems, as a 
result of his experiences in Vietnam.  In addition, Dr. 
Siegel noted that he believed the veteran's physical injuries 
as well as his PTSD symptoms severely restricted his ability 
to work.  

That same month, April 1993, the RO received a VA Agent 
Orange medical examination report.  The report noted the 
veteran's complaints of a skin rash, cracking in his knees, 
and residuals from his injuries in Vietnam.  The veteran was 
reported to be unemployed, and to still have shrapnel in his 
chest.  The examination diagnosis was residuals of chest, 
abdomen, and left arm wounds.  

Also in April 1993, the veteran was medically examined for VA 
purposes.  He complained of sleep disturbance as result of 
nightmares of Vietnam, as well as crying spells and startled 
responses.  As for his work experiences, the veteran noted 
that he had been employed since returning from Vietnam, 
predominantely in the maintenance field.  He indicated that 
his longest period of employment had lasted for 13 years, 
beginning in 1971.  In addition, the veteran reported that he 
was attending classes to learn how to repair computers, that 
he was an accomplished home repairman and artist, and that he 
had a good relationship with his wife and children.  
Furthermore, the veteran stated that he was involved socially 
with various service organizations.  On further clinical 
evaluation, the veteran was noted to cry and to have problems 
talking when he attempted to discuss his combat experiences.  
The examiner's impression was mild PTSD, and it was noted 
that it appeared the veteran was able to function in his work 
avocations, and socially, without significant impairment.  

In a June 1993 rating decision, the RO service connected the 
veteran for PTSD, assigning a 10 percent disability rating.  

In April 1994, the veteran was again examined for VA 
purposes.  He reported that he was employed as a maintenance 
worker for Embassy Suites Hotels.  He also noted that, prior 
to his employment with Embassy Suites, he had had difficulty 
holding jobs for more than a year, beginning in 1984.  He 
also noted that he suffered from crying spells, survivor's 
guilt, nightmares, flashbacks, and that he generally avoided 
people.  On further clinical evaluation, the veteran's 
concentration was found somewhat impaired, insight and 
judgment intact, and there were no psychotic symptoms 
present.  The examiner's diagnosis was severe PTSD.  In 
addition, the veteran also underwent a VA neurological 
examination with respect to chest pain.  During the course of 
the examination, the veteran reported limited use of his left 
hand as a result of his left ring finger cramping up when he 
tried to use a typewriter or when he worked on a computer.  
On further clinical evaluation, there was no evidence of 
intercostal nerve injury.  There was no paralysis.  The 
examiner's diagnosis noted no evidence of any neurological 
lesion.  

Thereafter, in October 1996, the veteran was again examined.  
He noted that he had been working as a maintenance man for 
three years making $13.50 an hour, and that he was unable to 
find a job as a computer programmer, for which he had been 
trained, due to his physical limitations.  The veteran 
complained of sleep disturbance, nightmares, flashbacks, 
startled responses, and hypervigilance.  He also noted that 
he had no friends, could not relate to people, and suffered 
from bouts of depression.  Upon further clinical evaluation, 
the veteran was found to become depressed when talking about 
his war experiences.  Memory was generally intact, and 
insight and judgment were fair.  The examiner's assessment 
was PTSD, with a global assessment of functioning (GAF) score 
of 55.  

In August 1997, the veteran underwent further VA medical 
examinations to assess his PTSD and residuals of SFW to the 
left forearm.  With respect to the SFW, the veteran 
complained of pain in his left forearm, which he reported as 
getting worse over the years.  He also complained of cramping 
in his fingers when he attempted to type or do heavy, 
difficult work.  In addition, he reported problems with 
fatigability and weakness in the forearm.  He also noted an 
increase in pain during flare-ups, but no decrease in range 
of motion.  On further clinical evaluation, there was a 
quarter-size depressed scar noted in the middle of the 
veteran's left forearm, with no evidence of weakened movement 
or incoordination, but findings of fatigability.  

As for his PTSD, upon examination on August 29, 1997, the 
veteran reported that memories of his Vietnam experiences 
were constantly with him, and that he experienced daily 
intrusive thoughts as well as nightmares.  He reported 
feeling emotionally numb with little sense of the future, and 
noted that he had virtually no sources of pleasure in his 
life.  In addition, the veteran reported that he was 
irritable, hypervigilant, and could become angry very easily.  
He also stated that he had had seven jobs in seven years, due 
to the fact that he would have to leave a particular job 
because the stress would become too great.  In addition, the 
veteran stated that he had just begun a new job and was 
hopeful that he would be able to tolerate it.  Upon further 
clinical evaluation, he was orientated in all spheres, speech 
was slow and hesitant, he had difficulty formulating his 
thoughts, affect was blunted, mood depressed, and he cried 
when he described his combat experiences.  Furthermore, the 
veteran was noted to suffer powerful feelings of survivor's 
guilt, and there was no evidence of delusion or 
hallucination.  The examiner's diagnostic impression was Axis 
I: PTSD, chronic, severe; major depression, recurrent, 
secondary to PTSD; Axis II: No disorder; Axis III: Deferred; 
Axis IV: Stressor - extreme, prolonged combat exposure, 
serious battlefield injury; Axis V: GAF - 48.  

In February 1998, the RO received a statement from Larry 
Kirkland, a readjustment counseling specialist at the 
Philadelphia Vet Center, dated in January 1998.
Mr. Kirkland noted that the veteran suffered from severe 
impairment and unemployability as a result of symptoms of his 
combat experiences in service.  These included nightmares; 
flashbacks of traumatic events; insomnia; anxiety; 
depression; irritability; alienation from friends, family, 
and society; inability to resume productive living; impulsive 
behavior; and survivor's guilt.  

In December 1998, the RO received treatment records from the 
VA Medical Center (VAMC) in Philadelphia, dated from February 
1993 to December 1998.  These records noted the veteran's 
continued treatment for PTSD, which included drug therapy 
with Zoloft and Restoril.  In particular, a treatment record, 
dated in December 1997, noted the veteran's report that he 
had turned down a managerial position at work, and that he 
had had numerous managerial positions in the past but had 
lost them as a result of being too rough a manager.  

II.  Analysis

The veteran has submitted well-grounded claims for increased 
ratings within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted claims which are plausible.  This 
finding is based on the veteran's assertion that his service-
connected PTSD and residuals of a SFW of the left forearm are 
more severe then previously evaluated.  See Arms v. West, 12 
Vet. App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist, 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).  A grant of a higher 
rating which is less that the maximum rating available does 
not abrogate the pending appeal in an increased rating case.  
AB v. Brown, 6 Vet.App. 35 (1993); and Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  

A.  Increased Rating for PTSD

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) recently addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet.App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1998).  The RO applied the revised criteria in its 
evaluation of the veteran's service-connected PTSD, and the 
veteran was notified of its decision in a March 1999 SSOC, 
which denied him an increased evaluation from 50 percent.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's PTSD under both the old 
and current regulations to determine whether he is entitled 
to an increased evaluation under either set of criteria.  

Prior to the regulatory changes, the veteran's PTSD had 
assigned to it a 50 percent rating under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, "Post traumatic stress disorder," as 
in effect before November 7, 1996.  Based upon that 
regulatory scheme, the severity of a psychiatric disability 
was based upon evaluating how the actual symptomatology 
affected social and industrial adaptability.  38 C.F.R. 
§ 4.130.  Evidence of social inadaptability was evaluated 
only as it affected industrial adaptability.  38 C.F.R. 
§ 4.129.  Two of the most important determinants of 
disability were time lost from gainful work, and decrease in 
work efficiency.  The condition of an emotionally sick 
veteran with a good work record was not to be undervalued, 
however, nor his condition overvalued based on a poor work 
record not supported by the psychiatric disability picture.  
In evaluating disability from psychotic disorders, it was 
necessary to consider the frequency, severity, and duration 
of previous psychotic periods, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.130.

Under DC 9411, pre-November 7, 1996, a 100 percent rating was 
assigned under these criteria:  "The attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  A 70 
percent rating was assigned where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, during which the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  The current, 50 percent, rating was to be 
assigned where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired, during which the reliability, 
flexibility, and efficiency levels were so reduced that there 
was considerable industrial impairment.  See 38 C.F.R. 
§ 4.132, DC 9411 (1996).  The Board also notes that the 
criteria in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
rating are separate and independent bases for granting a 100 
percent rating.  See Johnson v. Brown, 7 Vet.App. 95, 97 
(1994).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Subsequent to the 
regulatory changes effective on and after November 7, 1996, 
the veteran's service-connected PTSD was continued at a 50 
percent rating under 38 C.F.R. § 4.130.  When evaluating a 
mental disorder under the new regulatory scheme, the RO shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Under the current, post-November 6, 1996, criteria, a 50 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  For a disability 
rating of 100 percent, the veteran must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (1998).  

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  A 
review of the evidence reflects that the veteran suffers from 
PTSD, which was noted as chronic and severe during his most 
recent VA examination in August 1997.  At that examination, a 
recurrent, major depressive disorder, secondary to the PTSD, 
was added to the veteran's diagnosis by the examiner.  His 
overall disability was also assigned a GAF score of 48 at 
that time.  The Board notes that a GAF score of 48 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
DC, American Psychiatric Association, 1994.  We are also 
cognizant that the veteran has reported that, while he is 
able to obtain gainful employment, he is unable to retain it 
for any substantial period of time as a result of recurrent 
symptomatology of his PTSD.

In addition, Dr. Siegel reported the veteran's ability to 
work was severely restricted as a result of both his physical 
injuries and PTSD, and Mr. Kirkland, of the Vet Center, noted 
that the veteran suffered from severe impairment and 
unemployability as a result of his PTSD symptoms.  The most 
recent VAMC Philadelphia treatment notes, dated in 1997 and 
1998, while not reflecting the veteran's employment status, 
reported his continued treatment for PTSD.  We are also aware 
that examinations of the veteran in April 1993 and October 
1996, during which he reported essentially the same problems 
and symptomatology associated with his PTSD as during his 
August 1997 examination, noted the veteran's occupational and 
social impairment as mild and moderate, respectively.  

Thus, the Board finds that, from the time of the August 1997 
VA examination, there is evidence both for and against an 
increased rating, given the conflicting diagnoses with 
respect to the severity of the veteran's PTSD.  We note the 
veteran's sincere contentions, and recognize the severity of 
his current mental and emotional state, reported in various 
progress notes and clinical findings of record, his GAF score 
of 48, denoting serious occupational and social impairment, 
and his reported inability to remain gainfully employed for 
any substantial period of time.  Under these circumstances, 
we find that the evidence as between a 50 percent and 70 
percent rating, under the "old" rating criteria, 
preponderates against the higher of the two ratings prior to 
the August 1997 examination.  Thus, we leave undisturbed the 
RO's assignment of a 50 percent evaluation, effective from 
February 1993.  However, we conclude that the evidence is in 
relative equipoise, and we therefore give the benefit of the 
doubt to the veteran and award the higher of the two ratings, 
for the period from and after the August 1997 examination.

Under the reasonable doubt doctrine, where we find an 
approximate balance of positive and negative evidence on the 
merits of the claim, the benefit of the doubt shall be given 
to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3 (1998).  Since reasonable doubt as to the degree of the 
disability shall be resolved in the veteran's favor, the 
Board finds an increased evaluation to 70 percent is 
warranted for the veteran's service-connected PTSD, under the 
schedular criteria in effect prior to November 7, 1996.  See 
38 C.F.R. § 4.132, DC 9411 (1996).  

The Board notes that, since we are holding that a 70 percent 
disability rating is assignable to the veteran's PTSD under 
the old criteria, consideration will not be given to whether 
the veteran's disability would also warrant an increased 
rating to 70 percent under the new criteria.  In any future 
evaluation, however, consideration would only be given to the 
criteria in effect on and after November 7, 1996.

With respect to whether a 100 percent schedular rating is 
warranted under either the old or new criteria, the Board 
observes that our grant of an increase to 70 percent has been 
granted through the exercise of the reasonable doubt/benefit 
of the doubt doctrine and that, as discussed above, we do not 
find that the preponderance of the evidence fully supports 
even that evaluation.  Thus, with respect to a higher rating 
under the old criteria, we will simply note that the evidence 
does not show the presence of virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms, or 
a demonstrable inability to obtain or retain employment.  
Similarly, the record does not reflect the presence of gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; that the veteran is persistently a 
danger to himself or others; that he is unable to perform 
activities of daily living; that he has been disoriented to 
time or place, or that he has any memory loss for the names 
of his close relatives or himself, which would warrant a 100 
percent schedular rating under the new criteria.

We are aware that no issue of effective date for a disability 
rating has been developed on appeal at this time, and such 
determination is generally reserved for the RO, in the first 
instance.  However, as discussed above, judicial precedent 
has made it necessary for us to assess the record, in a case 
such as this, to ascertain whether the evidence would support 
a higher rating during an earlier stage of this claim, under 
the Fenderson precedent.  The law governing effective dates 
in claims for increased ratings, 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o), specifies "date of receipt of claim or 
date entitlement arose, whichever is later."  In this 
regard, we have considered all the evidence of record with 
respect to the veteran's claim.  We find that, since the 
veteran filed his claim for service connection for PTSD, in 
February 1993, the RO correctly rated the disorder at 50 
percent, effective from the date of claim.  In addition, we 
hold that a 70 percent rating should be assigned, effective 
from the date of the August 1997 VA examination.

The Board reiterates that the pre-November 7, 1996, rating 
criteria were considered and applied in this case because the 
matter was pending both before and after the regulatory 
amendments took effect.  The RO correctly considered the old 
(as well as the new) criteria in its March 1999 Supplemental 
Statement of the Case.  In any future evaluation, 
consideration would only be given to the rating criteria in 
effect on and after November 7, 1996.

B.  Increased Rating for Residuals of a SFW to the Left 
Forearm

Initially, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating disabilities 
due to muscle injuries.  See 62 Fed. Reg. 30,235-30,240 
(1997).  These changes became effective July 3, 1997.  See 
38 C.F.R. §§ 4.47-4.56, 4.69 and 4.72 (1998).  The RO applied 
the revised criteria in its evaluation of the veteran's 
service-connected residuals of a SFW of the left forearm, and 
the veteran was notified of its decision in a March 1999 
SSOC, during which his disability rating was increased from a 
noncompensable rating (0 percent) to 10 percent.

As noted above, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress has provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, supra.  In 
reviewing this case, the Board must therefore evaluate the 
veteran's service-connected residuals of a SFW of the left 
forearm under both the old and current regulations to 
determine whether the veteran is entitled to an increased 
evaluation under either set of criteria.  

The Board has compared the previous versions of 38 C.F.R. § 
4.56 and § 4.73, as well as DCs 5307, 5308, and 5309, and the 
new versions of the regulations as now codified in the Code 
of Federal Regulations (1998).  We find that, although the 
regulations have been rephrased, the elements to be 
considered in determining the degree of disability have 
remained essentially the same.  Additionally, there has been 
no change to the disability rating criteria under DCs 5307, 
5308, and 5309.  

In this case, the veteran's service-connected disability, the 
residuals of SFW of the left forearm, is currently assigned a 
10 percent disability evaluation under the provisions of DC 
5305 (Muscle Group V) of VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.73.  However, the Board finds 
that, since the veteran's SFW is associated with his left 
forearm, DCs 5307 (Muscle Group VII), 5308 (Muscle Group 
VIII), and 5309 (Muscle Group IX), all associated with the 
forearm and hand, are the more applicable Codes for rating 
the veteran's disability.  In addition, there is no prejudice 
to the veteran by not applying DC 5305, given that DC 5307 
applies the same disability ratings for slight, moderate, 
moderately severe, and severe muscle injuries.  Furthermore, 
consideration is given to the criteria under "non-
dominant," due to the fact that the record indicates the 
veteran is right-handed, and the SFW is to his left forearm.

Under DC 5307, the applicable criteria provide that, where 
there is a moderate injury to Muscle Group VII, described as 
the muscles arising from the internal condyle of the humerus, 
affecting the function of the wrist and fingers, a 10 percent 
rating will be assigned.  A 20 percent rating is warranted 
for moderately severe muscle disability.  A 30 percent rating 
is warranted for severe muscle disability.
38 C.F.R. § 4.73, DC 5307 (1998).  

Under DC 5308, the applicable criteria provide that, where 
there is a moderate injury to Muscle Group VIII, described as 
the muscles arising mainly from the external condyle of the 
humerus, affecting the extension of the wrist, fingers, and 
thumb, as well as abduction of the thumb, a 10 percent rating 
will be assigned.  A 20 percent rating is warranted for both 
moderately severe and severe muscle disability, on the non-
dominant side.  38 C.F.R. § 4.73, DC 5308 (1998).  

Under DC 5309, Muscle Group IX, described as the intrinsic 
muscles of the hand, it is noted that the forearm muscles act 
in strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  In 
rating a disability under DC 5309, it is noted that the hand 
is so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of the 
bones, joints, tendons, etc.  A rating is assigned based upon 
limitation of motion, with a minimum of 10 percent.  38 
C.F.R. § 4.73, DC 5309 (1998).  

Guidance in rating muscle injuries, under the current 
criteria, is set out at 38 C.F.R. § 4.56, which discusses 
factors to be considered in the evaluation of disabilities 
residual of healed wounds involving muscle groups due to 
gunshot wounds or other trauma.  Under subsection (c) of this 
section, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  The type of injury associated with a moderate 
muscle disability is described as being from through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History should include 
evidence of in-service treatment for the wound, as well as a 
record of consistent complaints of symptoms of muscle wounds, 
particularly lower threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (1998).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by small high-velocity missiles or 
large low-velocity missiles, with debridement, prolonged 
infection, sloughing of soft parts or intermuscular scarring.  
History should include prolonged hospitalization in service 
for treatment of a wound of severe grade, and consistent 
complaints of symptoms of muscle wounds.  Objective findings 
should include relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side.  38 
C.F.R. § 4.56(d)(3) (1998).

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  Objective 
findings show extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the muscle.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side indicated severe 
impairment of function.  An X-ray may show minute multiple 
scattered foreign bodies.  Palpation of the muscles shows 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  38 
C.F.R. § 4.56(d)(4) (1998).

After reviewing the evidence of record, the Board does not 
find that an increased rating is warranted for residuals of a 
SFW of the left forearm, with respect to Muscle Group VII, 
Muscle Group VIII, or Muscle Group IX.  In reaching this 
conclusion, we note that the evidence of record does not 
reflect the veteran as having been treated for a SFW of the 
left forearm in service.  This is not to raise any doubt 
about its service-connected status (we recognize that other, 
more serious injuries were being treated at that time), but 
merely to indicate that the damage from the initial wound 
does not appear to have been extensive.  On VA examination in 
December 1969, the veteran was noted to have a scar of the 
left forearm, 3/4 inch in length, non-tender, and not fixed to 
the underlying structures.  There was full range of motion of 
the left shoulder, elbow, wrist, and fingers.  On VA 
examination in 1997, the veteran complained of cramping in 
his fingers when he attempted to type or do other heavy, 
difficult work.  In addition, he reported problems with 
fatigability and weakness in the forearm, and also noted an 
increase in pain during flare-ups, but no decrease in range 
of motion.  Clinical evaluation revealed a quarter-size 
depressed scar in the middle of the veteran's left forearm, 
with no evidence of weakened movement or incoordination, but 
findings of fatigability.  Furthermore, VA treatment records 
are negative for any complaints or findings pertaining to the 
veteran's service-connected residuals of SFW of the left 
forearm. 

Thus, the Board finds no evidence to warrant an increase of 
the veteran's residuals of a SFW of the left forearm to 
moderately severe or severe under DCs 5307, 5308, or 5309.  
The medical evidence of record does not demonstrate prolonged 
hospitalization in service for treatment of a wound of severe 
grade, objective findings of relatively large entrance and/or 
exit scars, moderate loss of deep fascia, muscle substance or 
moderate loss of normal firm resistance.  In addition, there 
has been no showing of extensive ragged, depressed, and/or 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the muscle; tests of 
strength, endurance, or coordination movements to indicate 
severe impairment of function; palpation of the muscles 
showing moderate or extensive loss of deep fascia or of 
muscle substance; and/or soft or flabby muscles in the wound 
area.  

The Board is cognizant of the veteran's contentions that he 
has a problem controlling the ring finger of his left hand 
when typing, which he believes is a result of his residuals 
from the SFW to his left forearm.  We find no competent 
medical evidence of record to support this contention of a 
nexus between the veteran's currently diagnosed SFW residuals 
of the left forearm, and loss of motor control in his left 
ring finger.  During both a VA neurological examination in 
1994 and left arm examination in 1997, the veteran reported a 
problem with cramping in his fingers.  No neurological 
deficit was found, and, as noted above, no nexus discovered 
between the veteran's SFW of the left forearm, and any 
restriction of motion due to cramping.

With all due respect for the veteran's sincere belief in this 
regard, he is not competent to attribute symptoms to causes, 
which are medical conclusions acceptable as evidence only 
when proffered by a qualified medical expert.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  See Bostain v. West, 11 
Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).

As discussed above, 38 C.F.R. § 4.56 provides guidance as to 
what some indications of a severe muscle disability would be 
in order to warrant an increased evaluation.  The objective 
medical evidence, including the veteran's service medical 
records, does not support a finding of moderately severe or 
severe muscle injury for the veteran's SFW residuals of the 
left forearm.  The Board has carefully considered the 
evidence of record, including the veteran's complaints that 
his SFW of the left forearm is responsible for the cramping 
in his left hand fingers.  We find that the veteran is being 
adequately compensated for fatigue as a result of his SFW of 
the left forearm with the awarding of a 10 percent disability 
rating.  However, no other residuals are shown by the 
objective medical evidence.  

Furthermore, we also find that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the evidence does not show that the 
veteran's disorder has markedly interfered with his earning 
capacity or employment status, or has necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337, 338-339 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

The Board finds, therefore, that a preponderance of the 
evidence is against a finding of moderately severe or severe 
muscle injury, due to the veteran's service- connected 
residuals of a SFW of the left forearm, with respect to 
either Muscle Group VII, Muscle Group VIII, or Muscle Group 
IX.  




ORDER

1. A 70 percent evaluation for PTSD, effective from August 
29, 1997,  is granted under the schedular criteria in 
effect before November 7, 1996, subject to the laws and 
regulations governing the payment of monetary benefits.  

2. Entitlement to an increased rating for residuals of a SFW 
of the left forearm, involving Muscle Group VII, VIII, and 
IX, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

